Name: EEC: Council Decision (amendment of the Rules governing the Monetary Committee)
 Type: Decision
 Subject Matter: European Union law;  monetary economics; NA
 Date Published: 1962-04-30

 Avis juridique important|31962D0430(05)EEC: Council Decision (amendment of the Rules governing the Monetary Committee) Official Journal 032 , 30/04/1962 P. 1064 - 1064 Danish special edition: Series I Chapter 1959-1962 P. 0122 English special edition: Series I Chapter 1959-1962 P. 0131 Greek special edition: Chapter 10 Volume 1 P. 0015 Spanish special edition: Chapter 10 Volume 1 P. 0017 Portuguese special edition Chapter 10 Volume 1 P. 0017 COUNCIL DECISION THE COUNCIL, Having regard to Article 105 (2) of the Treaty establishing the European Economic Community, which sets up a Monetary Committee in order to promote co-ordination of the policies of Member States in the monetary field to the full extent needed for the functioning of the common market; Having regard to Article 153 of the Treaty, pursuant to which the Council determines the rules governing the committees provided for in the Treaty; Having obtained the Opinion of the Commission; HAS DECIDED to amend as follow the Rules governing the Monetary Committee determined in the Decision of 18 March 1958: Article 7 (2) is hereby repealed. Done at Brussels, 2 April 1962. For the Council The President M. COUVE de MURVILLE